For All the Commitments You Make® 125 Broad Street, 8th Floor New York, NY 10004 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 05/14/2014 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER Item 1. Barrett Opportunity Fund, Inc. (herein called ‘Insured’) 90 Park Ave, 34th Fl New York, NY10016 Riggs, Counselman, Michaels & Downes, Inc. Amy Thompson 555 Fairmount Ave. Baltimore, MD21286 Item 2. Policy Period: From 12:01 a.m. on 4/29/2014to 12:01 a.m. on 4/29/2015 standard time. Item 3. Limit of Liability: $ 500,000 per Loss. Provided, however that if specific limits, either greater or lesser, are inserted opposite any specified INSURING CLAUSE, such specific limits shall be applicable to such INSURING CLAUSES in lieu of, and not in addition to, such bond limit. If "NOT COVERED" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE shall be deemed to be deleted from this bond. INSURING CLAUSE LIMIT OF LIABILITY DEDUCTIBLE Employee Premises Transit Forgery or Alteration Extended Forgery Counterfeit Currency Threats toPersons Not Covered Not Covered Computer Systems Voice Initiated Transactions Uncollectible Items of Deposit Audit Expense Provided, that there shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. Item 4. The liability of the Underwriter is also subject to the terms of the following endorsements executed simultaneously herewith: G-145125-A
